Citation Nr: 1140641	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-11 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tendinitis/metatarsalgia of the bilateral feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas granted service connection for tendinitis/metatarsalgia of the bilateral feet (10 percent from March 16, 2006).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claim for an initial rating in excess of 10 percent for tendinitis/metatarsalgia of the bilateral feet.  The Veteran was afforded a VA examination in April 2007.  His representative submitted argument in July 2011 indicating that the service-connected disability on appeal had worsened since that last examination.  In this regard, the Board notes that the latest treatment records are dated in December 2008.  

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's tendinitis/metatarsalgia of the bilateral feet, especially if this disability has indeed worsened.  The Board finds, therefore, that a remand of the Veteran's initial rating claim is necessary to secure an examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

In determining that a new examination is necessary, the Board is cognizant that the Veteran is currently assigned the highest rating available under the diagnostic code currently used to rate his disability.  However, the Board observes a higher initial rating might be available under other diagnostic codes used for evaluating the feet, such as Diagnostic Code (DC) 5284 which evaluates impairment from other foot injuries and includes ratings up to 30 percent.  

Additionally, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Little Rock, Arkansas.  Thus, pertinent ongoing VA treatment records since November 2007 should be obtained and associated with the claims folder on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Also, it appears that the Veteran receives private treatment from W.R., M.D. at the Forest Park Medical Chiropractic Clinic and from J.B., M.D. at Ortho Arkansas.  Thus, pertinent ongoing treatment records from Forest Park Medical Chiropractic Clinic since July 2008 and from Ortho Arkansas since December 2008 should also be obtained and associated with the claims folder on remand.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of bilateral foot treatment that the Veteran has recently received, including treatment from the VAMC in Little Rock Arkansas since November 2007; Forest Park Medical Chiropractic Clinic since July 2008; and from Ortho Arkansas since December 2008.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his tendinitis/metatarsalgia of the bilateral feet.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected tendinitis/metarsalgia should be annotated in the examination report.  Specifically, the examiner should undertake range of motion studies of the Veteran's feet and comment on the degree of disability due to functional losses such as pain and weakness.  The examiner should also determine the level of disability due to the bilateral foot condition.  The examiner should indicate whether the level of disability is "moderate," "moderately severe," or "severe."

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for tendinitis/metatarsalgia of the bilateral feet.  If it is determined that a higher rating is warranted under a different diagnostic code, the AMC should also determine whether to rate each foot separately.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


